Citation Nr: 9909937	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Whether the appellant timely filed a notice of 
disagreement with a Department of Veterans Affairs (VA) 
decision dated in November 1994, which denied entitlement 
to service connection for the cause of the veteran's 
death.  
2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
the cause of the veteran's death, and if so, whether the 
claim may be granted.  
3. Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from April 1969 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the VA Regional Office (RO) in 
Detroit, Michigan.  

The case was received at the Board in January 1999.  In March 
1999, the Board received correspondence from a Veterans 
Service Officer of the Department of Human Services, Division 
of Veteran Affairs in Denver, Colorado.  The Veterans Service 
Officer stated that the appellant, who is the veteran's 
widow, wished to request a personal hearing before the Board, 
either before a Member of the Board in Denver, or via a 
video-conference hearing with a Board Member in Washington, 
D.C.  He further stated that the appellant requested that the 
claims files be forwarded to the Denver RO for review by her 
representative before the hearing.  

The Veterans Service Officer stated that a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, had previously been submitted naming the 
Colorado Division of Veterans Affairs as the appellant's 
representative.  The Board notes that the most recent VA Form 
21-22 in the claims files is dated January 8, 1998, and names 
the Marine Corps League as the appellant's representative.  
The Board will request that this matter be clarified.  

Accordingly, the case is REMANDED to the RO in Denver, 
Colorado, for the following actions:  

1. The RO should associate with the 
claims files any properly completed VA 
Form 21-22 dated subsequent to January 
8, 1998.  Should any question arise as 
to the appellant's current 
representative, the appellant should 
be requested to clarify representation 
in this matter and should be provided 
with the appropriate form to do so.  
2. Then, the RO should determine whether 
the appellant wants a Travel Board 
hearing or a video-conference hearing 
before a Member of the Board, and 
schedule accordingly.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



